Citation Nr: 0527228	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  99-19 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for tension headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty in the Army from November 
1971 to May 1979.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 1998 RO decision which denied service 
connection for the conditions set forth above.  In February 
2001, a hearing was held at the Board before the undersigned 
member of the Board.  In April 2001, the Board remanded the 
claims to the RO for additional evidentiary development.

The decision below addresses the issues of entitlement to 
service connection for a left shoulder disability and tension 
headaches.  The remand which follows addresses the claim for 
service connection for a psychiatric disorder, to include 
PTSD.  This issue is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a currently diagnosed left 
shoulder disability.

2.  The veteran did not have a chronic headache disorder 
while in active service.  Tension headaches during service 
were acute and transitory, and resolved without chronic 
disability.





CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  Tension headaches were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters-The Veterans Claims Assistance Act of 
2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claims.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the veteran was provided with a VCAA notice letter in April 
2004 that informed him of the type of information and 
evidence necessary to substantiate his claims.  In addition, 
by virtue of the rating decision on appeal, the statement of 
the case (SOC), and the supplemental statements of the case 
(SSOCs), he was provided with specific information as to why 
these particular claims were being denied, and of the 
evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA notice letter from April 2004 notified the veteran of 
his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the letter explained that VA would help him get such things 
as medical records, employment records, or records from other 
Federal agencies, but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letter from April 2004 contained a specific 
request that the veteran provide additional evidence in 
support of his claims.  He was asked to tell VA about any 
other records that might exist to support his claims, and was 
informed that he should send information describing such 
additional evidence or the evidence itself to the RO.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159 by way of an SSOC dated in October 2004.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the formal VCAA notice letter provided to the appellant.  
However, the VCAA requires that VA provide the appellant 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004) and Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claims under 
the VCAA.  VA examinations are not necessary under the 
circumstances of the claims.  Service, VA, and private 
medical records have been associated with the claims file, 
and there do not appear to be any outstanding medical records 
which the Board could obtain that are relevant to this 
appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

II.  Service connection for a left shoulder disability

The veteran seeks service connection for a left shoulder 
disability.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The veteran's service medical records show that he was seen 
once for complaints of an injury to his left shoulder in 
October 1972.  It is noted that he was prescribed valium and 
instructed to return to the clinic the following morning.  No 
diagnosis was indicated.  There are no further treatment 
records associated with the left shoulder during service, and 
on a report of medical history dated in December 1978, the 
veteran indicated that he did not have a painful or "trick" 
shoulder or elbow.  His December 1978 separation examination 
is negative for any indication of a shoulder disability.
Post-service medical records do not show complaints of or 
treatment for a left shoulder condition until the late 1990s, 
nearly 20 years after military service.  Medical records 
including and subsequent to 1998 show only occasional 
complaints of left shoulder pain, with no diagnosis of a left 
shoulder disability being rendered and no indication of a 
link to military service being provided.

At his hearing before the Board in February 2001, the veteran 
testified that his left shoulder was injured while in service 
during an incident in which his left arm was pinned behind 
him while he was being harassed by military police officers.  
He stated that he had not received treatment for the shoulder 
since leaving the military, and had not been given a 
diagnosis in connection with the shoulder.

Upon review of the evidence above, the Board finds that 
service connection for a left shoulder disability is not 
warranted.  There was no diagnosis of a left shoulder 
disability during service, and the first medical evidence 
indicating any left shoulder problem following service is 
from almost 20 years after service.  This lengthy period 
without complaint or treatment is evidence that there has not 
been a continuity of symptomatology, and weighs heavily 
against the claim on a direct basis.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Moreover, there is no currently 
diagnosed left shoulder disability, and in the absence of 
proof of present disability there can be no valid claim.  
Degmetich v. Brown, 104 F.3d 1328 (1997).  While the veteran 
claims that he has a left shoulder disability which is 
related to his military service, the veteran is a layman, and 
as such has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  The Board finds that there is no 
competent medical evidence of record which establishes that 
the veteran currently has a left shoulder disability which is 
related to his military service.     

The Board finds that a VA examination with opinion is not 
warranted for this claim, as there is no competent medical 
evidence which indicates that a left shoulder disability 
currently exists and is the result of any event, injury, or 
disease occurring in service.  In light of the absence of 
evidence indicating the presence of a chronic left shoulder 
disability during service, there are no proven predicate 
facts upon which a doctor could make a competent medical 
opinion on any relationship between a current left shoulder 
disability and service.  See 38 C.F.R. § 3.159(c)(4).

The Board concludes that a left shoulder disability was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection 
for a left shoulder disability, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Service connection for tension headaches

The veteran also seeks service connection for tension 
headaches.

Service medical records show that in November 1972, September 
1973, November 1977, and July 1978 the veteran was seen with 
complaints of headaches.  He was found to have tension 
headaches.  However, on a December 1978 report of medical 
history, he denied frequent or severe headaches, and his 
December 1978 separation examination is negative for any 
indication of chronic headaches.

Post-service medical records are negative for any complaint 
of or treatment for headaches until 1998, nearly 20 years 
after service.  Medical records subsequent to 1998 indicate 
only occasional headaches.

At his April 2001 hearing, the veteran testified that he had 
headaches during service which continued following service, 
but he self-medicated and did not seek treatment for 
headaches until the late 1990s.  He said that his headaches 
following service were less severe and less frequent, and 
seemed to be precipitated by periods of stress.  

Upon consideration of the evidence above, the Board finds 
that the claim for service connection for tension headaches 
must be denied.  Service medical records show treatment for 
headaches on four occasions during the veteran's eight year 
military career, and medical evidence at the time of 
separation from service is negative for the existence of a 
chronic headache disorder.  Virtually everyone experiences 
headaches from time to time, and such is not necessarily 
indicative of a chronic disorder.  Moreover, the Board notes 
that the first post-service medical evidence of headaches is 
found in VA outpatient treatment records dated in 1998, and 
therefore comes approximately 20 years after separation from 
service.  This lengthy period without treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs heavily against the claim.  Maxson, supra.  
Additionally, there is no competent medical evidence linking 
any current headaches to service.

The Board finds that a VA examination with opinion is not 
warranted for this claim, as there is no competent medical 
evidence which indicates that tension headaches currently 
exist and are the result of any event, injury, or disease 
occurring in service.  In light of the absence of evidence of 
continuity of symptomatology for approximately 20 years after 
service, there are no proven predicate facts upon which a 
doctor could make a competent medical opinion on any 
relationship between any current tension headaches and 
service.  See 38 C.F.R. § 3.159(c)(4).

The Board concludes that tension headaches were not incurred 
in or aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection for 
tension headaches, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

  
ORDER

Service connection for a left shoulder disability is denied.

Service connection for tension headaches is denied.


REMAND

The remaining issue on appeal is service connection for a 
psychiatric disorder to include PTSD.  
VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West 2002).

Upon review of the claims file, the Board notes that the 
veteran's service medical records are negative for any 
indication of a psychiatric disorder during service.  
However, post-service medical records beginning in 1990 show 
treatment for psychiatric illness, variously diagnosed as 
depression, delusions/paranoia, and schizoaffective disorder.  
Private medical records from 2001 and 2003 also contain 
diagnoses of PTSD, and the medical evidence shows that the 
veteran has received outpatient and inpatient treatment for 
psychiatric illness on numerous occasions during and since 
the 1990s.

The Board notes that the veteran has not been given a VA 
examination which addresses the existence and etiology of any 
psychiatric illness, to include PTSD.  Given the diagnoses of 
PTSD in private medical records, the Board finds that such an 
examination should be given prior to further adjudication of 
the claim.  If PTSD is found in such examination, the RO 
should also attempt to verify the veteran's claimed 
stressors.  Any updated treatment records should also be 
obtained.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
psychiatric treatment during and since 
2004.  The RO should obtain copies of the 
related medical records which are not 
already on file.

2.  Thereafter, the RO should have the 
veteran undergo a VA psychiatric 
examination to determine the existence 
and etiology of any psychiatric disorder, 
to specifically include PTSD.  If the 
veteran is found to meet the diagnostic 
criteria for PTSD, the examiner should 
indicate whether the diagnosed PTSD is 
due to a stressor that occurred during 
his active military service.  The claims 
folder should be provided to and be 
reviewed by the examiner.  Any diagnosis 
of PTSD should be in accordance with DSM-
IV, and the examiner should identify the 
stressor(s) which are believed to be the 
cause of the condition.

3.  If and only if the veteran is 
diagnosed with PTSD, the RO should give 
the veteran an opportunity to provide any 
further details of his claimed in-service 
stressor(s).  The RO should then 
determine whether any other development 
as to alleged stressor event(s) is 
warranted under the VCAA.  If further 
development is warranted, the RO should 
then ask the U. S. Armed Services Center 
for Unit Records Research (CURR) to 
attempt to verify the claimed 
stressor(s).  The RO should provide CURR 
with a summary of claimed service 
stressors, copies of service personnel 
records, and any other documents needed 
by CURR to corroborate claimed stressors.  
CURR should be asked to provide any 
available histories of the veteran's unit 
during his period of service.

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for a psychiatric 
disorder to include PTSD.  If the claim 
is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


